UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6536


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEROME LEE BORDERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:01-cr-00006-RLV-1; 5:13-cv-00051-
RLV)


Submitted:   July 18, 2013                 Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Lee Borders, Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Jill Westmoreland Rose, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerome      Lee     Borders      seeks       to    appeal        the    district

court’s    order      dismissing         his    28    U.S.C.A.         § 2255    (West       Supp.

2013) motion as unauthorized and successive.                             The order is not

appealable       unless        a    circuit         justice       or     judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate        of     appealability          will       not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the     merits,     a    prisoner         satisfies      this    standard       by

demonstrating         that       reasonable         jurists      would       find     that     the

district       court’s       assessment        of    the    constitutional            claims    is

debatable      or     wrong.        Slack      v.    McDaniel,         529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and   that       the    motion      states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Borders has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with     oral    argument        because      the    facts        and    legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3